Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed invention.  As asserted by applicant, the disclosure of Ye et al. effectively eliminates the need for additional copper to be present on an SSZ-13 SCR catalyst.  The temperature window  demonstrated for the 4.74% Mn catalyst is clearly superior alone at temperatures from 150C-aproximatley 350-400C.  As a result, additional copper might supply some small benefit in the 350C+ range, but it would not really be necessary as Ye et al. already achieve on the order of 90% conversion, even at temperatures as high as 450C.  It should be noted, however, that applicant connects increasing amounts of Mn with increased performance, but the middle composition carrying 4.74% Mn is clearly the best level across the entire temperature range and compared to all other Mn levels.  Deviation from this recipe would likely not have been obvious to the artisan armed with the prior art of record.  The prior art also fails to appreciate additional N2O remediation accompanying the use of both Cu and Mn on zeolite carriers for SCR processes.



Election/Restriction
Having found the composition claims allowable, the restriction requirement of November 2, 2020 is withdrawn and claim 20 is hereby rejoined.  It has been searched and examined and found to be allowable for the same reasons set forth hereinabove.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732